 

 

 

 

 

July 6, 2007



Nicholas D. Trbovich, Jr.
28 Tanglewood Drive, West
Orchard Park, NY 14127



Dear Mr. Nicholas D. Trbovich, Jr.:



You and Servotronics, Inc. (the "Company") are parties to an Amended Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 pursuant to which
you are employed by the Company. This letter confirms such Amended Employment
Agreement and subsequent ratification and subsequent Amendments dated August 4,
2006 (the "Amended Agreement").



This letter will also confirm your agreement and that of the Company (pursuant
to resolutions of the Board of Directors passed at a meeting held on June 29,
2007) to (i) amend Paragraph 1 of the Amended Agreement to delete "July 1, 2011"
and insert in its place "July 1, 2012" and (ii) amend Paragraph 3 of the Amended
Agreement to delete "$188,820" and insert in its place "$250,000" (to be
effective May 1, 2007) subject to your acceptance which will be indicated by
your signature below.



If the foregoing meets with your approval and you are willing to become bound
hereby, please sign and return to the undersigned the enclosed copy of this
letter.



Very truly yours,



SERVOTRONICS, INC.



/s/ Michael D. Trbovich



Michael D. Trbovich,
Corporate Secretary



 

ACCEPTED AND AGREED



/s/ Nicholas D. Trbovich, Jr

.
Nicholas D. Trbovich, Jr.

7/6/07


Date

